
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 17
        [Docket No. FWS-R2-ES-2018-0093; FF09E21000 FXES11110900000 201]
        Endangered and Threatened Wildlife and Plants; 90-Day Finding for the Dunes Sagebrush Lizard
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Petition finding and initiation of status review.
        
        
          SUMMARY:
          We, the U.S. Fish and Wildlife Service (Service), announce a 90-day finding on a petition to list the dunes sagebrush lizard as an endangered or threatened species under the Endangered Species Act of 1973, as amended (Act). Based on our review, we find that the petition presents substantial scientific or commercial information indicating that listing the dunes sagebrush lizard may be warranted. Therefore, with the publication of this document, we announce that we plan to initiate a review of the status of the dunes sagebrush lizard to determine whether listing the species is warranted. To ensure that the status review is comprehensive, we are requesting scientific and commercial data and other information regarding the species. Based on the status review, we will issue a 12-month finding that will address whether or not listing the dunes sagebrush lizard is warranted, in accordance with the Act.
        
        
          DATES:
          This finding was made on July 16, 2020. As we commence work on the status review, we seek any new information concerning the status of, or threats to, the species or its habitat. We will consider any relevant information that we receive during our work on the status review.
        
        
          ADDRESSES:
          
          
            Supporting documents: A summary of the basis for the petition finding is available on http://www.regulations.gov under docket number FWS-R2-ES-2018-0093. In addition, this supporting information is available for public inspection, by appointment, during normal business hours by contacting the person specified in FOR FURTHER INFORMATION CONTACT.
          
            Submitting information: If you have new scientific or commercial data or other information concerning the status of, or threats to, the dunes sagebrush lizard, please provide those data or information by one of the following methods:
          (1) Electronically: Go to the Federal eRulemaking Portal: http://www.regulations.gov. In the Search box, enter docket number FWS-R2-ES-2018-0093. Then, click on the “Search” button. After finding the correct document, you may submit information by clicking on “Comment Now!” If your information will fit in the provided comment box, please use this feature of http://www.regulations.gov, as it is most compatible with our information review procedures. If you attach your information as a separate document, our preferred file format is Microsoft Word. If you attach multiple comments (such as form letters), our preferred format is a spreadsheet in Microsoft Excel.
          (2) By hard copy: Submit by U.S. mail to: Public Comments Processing, Attn: FWS-R2-ES-2018-0093, U.S. Fish and Wildlife Service, MS: PRB/3W, 5275 Leesburg Pike; Falls Church, VA 22041-3803.

          We request that you send information only by the methods described above. We will post all information we receive on http://www.regulations.gov. This generally means that we will post any personal information you provide us.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Seth Willey, 505-346-2525; seth_willey@fws.gov. If you use a telecommunications device for the deaf, please call the Federal Relay Service at 800-877-8339.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background

        Section 4 of the Act (16 U.S.C. 1533) and its implementing regulations in title 50 of the Code of Federal Regulations (50 CFR part 424) set forth the procedures for adding a species to, or removing a species from, the Federal Lists of Endangered and Threatened Wildlife and Plants (Lists) in 50 CFR part 17. Section 4(b)(3)(A) of the Act requires that we make a finding on whether a petition to add a species to the Lists (i.e., “list” a species), remove a species from the Lists (i.e., “delist” a species), or change a listed species' status from endangered to threatened or from threatened to endangered (i.e., “reclassify” a species) presents substantial scientific or commercial information indicating that the petitioned action may be warranted. To the maximum extent practicable, we are to make this finding within 90 days of our receipt of the petition and publish the finding promptly in the Federal Register.
        Our regulations establish that substantial scientific or commercial information with regard to a 90-day petition finding refers to “credible scientific or commercial information in support of the petition's claims such that a reasonable person conducting an impartial scientific review would conclude that the action proposed in the petition may be warranted” (50 CFR 424.14(h)(1)(i)).
        A species may be determined to be an endangered species or a threatened species because of one or more of the five factors described in section 4(a)(1) of the Act (16 U.S.C. 1533(a)(1)). The five factors are:
        (a) The present or threatened destruction, modification, or curtailment of its habitat or range (Factor A);
        (b) Overutilization for commercial, recreational, scientific, or educational purposes (Factor B);
        (c) Disease or predation (Factor C);
        (d) The inadequacy of existing regulatory mechanisms (Factor D); or
        (e) Other natural or manmade factors affecting its continued existence (Factor E).
        These factors represent broad categories of natural or human-caused actions or conditions that could have an effect on a species' continued existence. In evaluating these actions and conditions, we look for those that may have a negative effect on individuals of the species, as well as other actions or conditions that may ameliorate any negative effects or may have positive effects.
        We use the term “threat” to refer in general to actions or conditions that are known to, or are reasonably likely to, affect individuals of a species negatively. The term “threat” includes actions or conditions that have a direct impact on individuals (direct impacts), as well as those that affect individuals through alteration of their habitat or required resources (indirect impacts). The term “threat” may encompass—either together or separately—the source of the action or condition or the action or condition itself. However, the mere identification of any threat(s) may not be sufficient to compel a finding that the information in the petition is substantial information indicating that the petitioned action may be warranted. The information presented in the petition must include evidence sufficient to suggest that these threats may be affecting the species to the point that the species may meet the definition of an endangered species or threatened species under the Act.
        If we find that a petition presents such information, our subsequent status review will evaluate all identified threats by considering the individual-, population-, and species-level effects and the expected response by the species. We will evaluate individual threats and their expected effects on the species, then analyze the cumulative effect of the threats on the species as a whole. We also consider the cumulative effect of the threats in light of those actions and conditions that are expected to have positive effects on the species—such as any existing regulatory mechanisms or conservation efforts that may ameliorate threats. It is only after conducting this cumulative analysis of threats and the actions that may ameliorate them, and the expected effect on the species now and in the foreseeable future, that we can determine whether the species meets the definition of an endangered species or threatened species under the Act.
        If we find that a petition presents substantial scientific or commercial information indicating that the petitioned action may be warranted, the Act requires that we promptly commence a review of the status of the species, and we will subsequently complete a status review in accordance with our prioritization methodology for 12-month findings (81 FR 49248; July 27, 2016).
        Summary of Finding
        Species and Range
        Dunes sagebrush lizard (Sceloporus arenicolus); New Mexico and Texas.
        Petition History
        On June 1, 2018, we received a petition from the Center for Biological Diversity and Defenders of Wildlife, requesting that the dunes sagebrush lizard be listed as endangered or threatened and critical habitat be designated for this species under the Act. The petition clearly identified itself as such and included the requisite identification information for the petitioner, required at 50 CFR 424.14(c). This finding addresses the petition.
        Finding
        Based on our review of the petition and sources cited in the petition, we find that the petition presents substantial scientific or commercial information indicating the petitioned action may be warranted for the dunes sagebrush lizard due to potential threats associated with the following: Oil and gas development and operations, and sand mining (Factor A); and climate change (Factor E). The petition also presented substantial information that the existing regulatory mechanisms may be inadequate to address impacts of these threats (Factor D).

        The basis for our finding on this petition, and other information regarding our review of the petition, can be found as an appendix at http://www.regulations.gov under Docket No. FWS-R2-ES-2018-0093 under the Supporting Documents section.
        Conclusion
        On the basis of our evaluation of the information presented in the petition under section 4(b)(3)(A) of the Act, we have determined that the petition summarized above for the dunes sagebrush lizard presents substantial scientific or commercial information indicating that listing the species may be warranted. We are, therefore, initiating a status review to determine whether listing the species is warranted under the Act. At the conclusion of the status review, we will issue a finding, in accordance with section 4(b)(3)(B) of the Act, as to whether listing the dunes sagebrush lizard is not warranted, warranted, or warranted but precluded by pending proposals to determine whether any species is an endangered species or a threatened species.
        Authors
        The primary authors of this document are staff members of the Ecological Services Program, U.S. Fish and Wildlife Service.
        Authority

        The authority for these actions is the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.).
        
          Aurelia Skipwith,
          Director, U.S. Fish and Wildlife Service.
        
      
      [FR Doc. 2020-14453 Filed 7-15-20; 8:45 am]
      BILLING CODE 4333-15-P
    
  